Citation Nr: 0311631	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 40 percent for 
neurological residuals of a gunshot wound (GSW) to the right 
buttock.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which granted service connection for 
post-traumatic stress disorder (PTSD), and assigned an 
initial rating of 30 percent effective from April 22, 1997; 
an October 1997 rating decision of the same RO, which denied 
a claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities; and from a December 1998 rating decision of the 
same RO, which denied a claim for service connection for 
hypertension and granted a 20 percent rating for the 
residuals of a GSW to the right buttock.

The Board remanded this case in November 2000 for additional 
development.  Thereafter, by rating decision dated in 
February 2002, the RO granted a total (100 percent) rating 
for the service-connected PTSD, effective from April 22, 
1997.  Thus, the issue of entitlement to an initial rating 
higher than 30 percent for PTSD is no longer on appeal.  In 
that rating decision, the RO also granted separate ratings of 
40 and a zero percent, respectively, for the neurological and 
dermatological (scar) residuals of the service-connected 
residuals of a GSW to the right buttock, effective from 
September 8, 1997, which was the date of the receipt of the 
veteran's claim for an increased rating for his service-
connected residuals of a GSW to the right buttock.  The issue 
of entitlement to a compensable rating for dermatological 
residuals of a GSW to the right buttock is not being 
addressed in this decision/remand because the veteran has not 
expressed disagreement with the initial rating assigned in 
the February 2002 rating decision, the RO has not issued an 
SOC addressing it and, consequently, the issue has not been 
perfected for appellate review.

By letters dated in November 2002 and February 2003, the 
Board advised the veteran of recent amendments to the VA 
regulations addressing the rating of service-connected 
dermatological conditions and of the enactment, while his 
appeal was still pending, of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  In 
essence, the VCAA eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

Finally, it is noted that, at this time, only the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
ready for the Board's appellate review.  The remaining issues 
will be addressed in the remand portion of this 
decision/remand.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities has been obtained and developed by the agency of 
original jurisdiction.

2.  The veteran has been assigned a total schedular rating 
for PTSD, effective prior to his claim of a total disability 
rating based on individual unemployability.


CONCLUSION OF LAW

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities has become moot.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.16(a), 20.101 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, the veteran contends that, due to the industrial 
impairment caused by his service-connected disabilities, he 
is entitled to a total rating based on individual 
unemployability.  The Board notes, however, that a total 
schedular rating for PTSD was awarded in a February 2002 
rating decision, and the effective date assigned for that 
total rating (April 22, 1997) was earlier than the date when 
the RO received the veteran's claim for a total rating based 
on individual unemployability (September 29, 1997).  Since 
the date assigned for the total schedular rating was from the 
date of claim of service connection for PTSD, there is no 
possibility for an earlier effective date for a total rating 
based on individual unemployability award.  Therefore, the 
issue of a total rating based on individual unemployability 
is moot, and the Board may not exercise jurisdiction over the 
issue.  Green v. West, 11 Vet. App. 472, 476 (1998).  

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).  For 
the reasons set forth above, the Board has found that the 
appellant's claim is moot and therefore, there is no 
reasonable possibility that further assistance or development 
of the claim at the RO-level will result in a grant of the 
benefits sought.


ORDER

The appeal of the claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities is dismissed.


REMAND

As indicated earlier, the above-mentioned VCAA, which 
essentially eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to 


the duty to assist, and imposed on VA certain notification 
requirements, was enacted during the pendency of this appeal.  
This new law is currently codified at 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a 
duty, under the VCAA, to assist every claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  As noted 
earlier, the Board attempted to provide the veteran notice of 
the VCAA by means of the February 2003 letter.

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) very recently 
invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board 
to undertake the action necessary for a proper appellate 
decision) because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which allowed the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the claimant not less than 30 days to respond to the 
notice), because it is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).

Consequently, the Board no longer has the authority to 
provide initial notice of VCAA or decide claims based on the 
new evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have one 
year to submit additional evidence or have the new evidence 
initially considered by the RO.  No such waiver is of record 
in this case.  The result is that the RO must review the 
evidence developed by the Board and adjudicate the claims on 
appeal considering the newly obtained evidence, as well as 
evidence previously of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the veteran's 
claims files and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  Particularly, 
the RO must notify the veteran of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his claims, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for hypertension and 
an increased rating, in excess of 40 
percent, for neurological residuals of a 
gunshot wound (GSW) to the right buttock.  
If any of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
He has, however, the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


